DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. This Office action is in response to the application received on 28 March 2019. Claims 1-5 are pending. 
Priority
The claim for foreign priority under 35 U.S.C. 119 (a)-(d) is acknowledged. A certified copy of the foreign application has been received. The present application is a national stage entry of a PCT application. 
Information Disclosure Statement
The IDS received on 28 March 2019 has been considered. 
The IDS received on 31 October 2019 has been considered. 
Specification
The disclosure is objected to because of the following informalities: on page 5 para [0019], the sequence "P2, P3,    , P20" should be corrected. 
Interpretation of Claims Under 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and 
(C)	the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word "means" (or "step") in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word "means" (or "step") are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word "means" (or "step") are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word "means," but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder ("unit") that is coupled with functional language ("acquisition", "determination") without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a device and a method for determining a road segment by identifying a portion of a road map satisfying conditions related to changes in the altitude of the road surface, which is considered to be a mental process performable by a person but for the recitation of conventional computer elements. This judicial 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9,180,885 B2 to Otake et al. (hereinafter "Otake"). 

As to claim 1, Otake discloses a segment determination device comprising: 
	an altitude information acquisition unit configured to acquire altitude information about a plurality of points on a road on which a vehicle travels (col 7 ln 13-26 - "The road-vehicle communication device 10 is a device for road-vehicle communication with a road-side device of the infrastructure. [...] Information used by the ECU 21 among infrastructure information includes [...] average gradient information of a service area before an intersection"); 
	a feature amount determination unit configured to determine a feature amount that indicates gradient information about the road based on the altitude information about points including a first point ahead of the vehicle in a traveling direction of the vehicle and a second point further ahead of the first point among the plurality of points (Fig 2, Fig 6, col 7 ln 27-31 - "the average gradient of a service area before an intersection, as shown in FIG. 2, an altitude difference H.sub.0 between a start position ST and a stop position SP of a service area before an intersection/a distance L.sub.0 between a start position ST and a stop position SP"); and 
	a segment determination unit configured to, in a case where the feature amount is outside of a predetermined range, determine a segment in which the first point is set as a start point and whichever of two points adjacent to the second point that is closer to the vehicle is set as an end point (col 14 ln 8-20 - "as shown in FIG. 6, when there is an upwardly convex gradient within the service area before the intersection, [...] in order to determine a deceleration stop position such that the vehicle speed up to the apex of the upward slope (gradient change point UP) does not become 0, the average gradient tan θ.sub.1 up to the apex of the upward slope is important").

As to claim 2, Otake discloses the segment determination device according to claim 1, and further discloses wherein the feature amount determination unit determines, as the feature amount, a sum of areas of regions surrounded by a line obtained by connecting the first point ahead of the vehicle and the second point farther from the vehicle than the first point among the plurality of points and a line obtained by sequentially connecting a plurality of points from the first point to the second point among the plurality of points (Fig 2, Fig 8, col 12 ln 15-25 - "When it is determined that the host vehicle enters the service area before the intersection in S17, the ECU 21 calculates the height change amount Ah from the start position ST to the present position PP by expressions (4) to (7), using the longitudinal acceleration Gx that is detected at regular time intervals and the vehicle speed Vx that is calculated at regular time intervals after the vehicle enters the service area before the intersection (S18). Then, the ECU 21 calculates the relative height H.sub.1 from the present position PP to the stop position SP by expression (8), using the height change amount Ah and the relative height H.sub.0 (S18)"). 

As to claim 3, Otake discloses the segment determination device according to claim 2, and further discloses wherein the feature amount determination unit calculates the sum of areas of the regions by setting one area out of a region located below the road on which the vehicle travels and a region located above the road to be positive and setting the other area to be negative to determine the feature amount (col 9 ln 38-46 - "ECU 21 calculates [...] the height change amount (altitude difference) Δh from the start position ST to the present position PP by expression (4)", col 10 ln 1-7 - "ECU 21 calculates the relative height (altitude difference) H.sub.1 from the present position PP to the stop position SP by expression (8) using the height change amount Δh from the start position ST to the present position PP (that is, a relative height from the start position ST to the present position PP) and the relative height H.sub.0 from the start position ST to the stop position SP").

As to claim 4, Otake discloses the segment determination device according to claim 1, and further discloses wherein in a case where a distance between the start point and the end point is equal to or less than a predetermined distance, the segment determination unit determines a segment in which the second point is set as an end point (col 7 ln 33-35 - "A length of a service area before an intersection (distance between the start position ST and the stop position SP) L.sub.0 can be obtained using link information").

As to claim 5, Otake discloses a segment determination method that causes a computer to implement the steps of: 
	acquiring altitude information about a plurality of points on a road on which a vehicle travels (col 7 ln 13-26); 
	determining a feature amount that indicates gradient information about the road based on the altitude information about points including a first point ahead of the vehicle in a traveling direction of the vehicle and a second point further ahead of the first point among the plurality of points (Fig 2, Fig 6, col 7 ln 27-31); and 
	determining, in a case where the feature amount is outside of a predetermined range, a segment in which the first point is set as a start point and whichever of two points adjacent to the second point that is closer to the vehicle is set as an end point (col 14 ln 8-20).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited reference generally relates to vehicle systems for controlling a vehicle according to characteristics of a road ahead.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Todd Melton whose telephone number is (571)270-3871. The examiner can normally be reached on weekdays, 9:30am - 6:00pm (Eastern time). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Berona can be reached on (571)272-6909. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 





/TODD MELTON/Primary Examiner, Art Unit 3669